 Case 4:19-cv-00490-SDJ-CAN Document 17 Filed 10/18/19 Page 1 of 1 PageID #: 93




                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   CHAD DANNHEIM                                   §
                                                   § Civil Action No. 4:19-CV-490
   v.                                              § (Judge Jordan/Judge Nowak)
                                                   §
   HEALTH INSURANCE INNOVATIONS,                   §
   INC.                                            §
                       ORDER OF DISMISSAL WITHOUT PREJUDICE

         Came on for consideration Plaintiff Chad Dannheim’s Voluntary Motion to Dismiss

  (Dkt. #15), wherein Plaintiff requests the Court to “[p]lease take this as a letter of motion to

  voluntarily dismiss this civil action” (Dkt. #15 at 1). At Hearing on September 11, 2019,

  Defendant indicated that it did not oppose Plaintiff’s request (Dkt. #13) and further confirmed its

  non-opposition in its Notice of Correspondence filed the same day (Dkt. #12 at 1, ¶3). The Court,

. having considered Plaintiff’s Voluntary Motion to Dismiss, and all other relevant filings,

  determines that the Motion should be GRANTED. It is therefore

         ORDERED, ADJUDGED, AND DECREED that all claims Plaintiff asserted, or could

  have asserted, against Defendant in this lawsuit are hereby DISMISSED WITHOUT

  PREJUDICE.

         All relief not previously granted is hereby DENIED.

         The Clerk is directed to CLOSE this civil action.



   So ORDERED and SIGNED this 18th day of October, 2019.




                                                    ____________________________________
                                                    SEAN D. JORDAN
                                                    UNITED STATES DISTRICT JUDGE
